IDBInvest Engie Decarbonization Instrument

1. Scope of Environmental Review

EECL is a relevant player in the energy industry in Chile, being the fourth largest electricity
generator and leader in the northern mining region, with 2.2 gigawatts (“GW”) of gross generation
capacity. EECL is the third largest transmission company in Chile and has seaport infrastructure
(one seaport in Tocopilla and one in Mejillones), and gas pipelines.

IDB Invest’s environmental and social due diligence (“ESDD”) included the analysis of EECL’s
performance at both the corporate and project level. The corporate-level review focused on the
Company’s Environmental and Social Management System (“ESMS”) and consisted of a review of
documentation and interviews with Company management at their headquarters in Santiago. The
interviews were conducted by IDB Invest staff and the ESDD consultants. The project level review
focused on the on-the-ground management of Wind Calama and TTP. The ESDD consultants visited
each of these facilities during the week of March 9, 2020, to observe performance and interview key
actors, including facility management, workers, local community members and local government
representatives. The ESDD team compared the performance at these facilities with EECL’s
corporate-level ESMS to assess the Company’s conformance with its management system, as well as
compliance with the IDB Invest Environmental and Social Sustainability Policy.

Wind Calama’s installed capacity of 151.2 MW will be produced by 36 wind generators (4.2 MW
each) mounted on 100 meter towers. The energy will be evacuated to the national grid by way of a
connection with the existing Calama-Jama Solar 220 kilovolt (kV) transmission line, which passes
approximately 300 meters from the Project’s electrical substation. Construction began in 2019 and
is expected to last 18 months.

Civil works include the construction of platforms for the generators, approximately 20 km of internal
roads, the main operations building, and the elevated substation. The contractor for the engineering
and construction of all the civil and electrical works is Global Energy Services (GES). Mounting of
the turbines will be done by Siemens Gamesa. The workforce will average 84 workers during
construction, and six workers during operation.

TTP is comprised of individual units fed by either petroleum-based fuels (e.g., natural gas or diesel)
or, in the case of Units 14 and 15, bituminous coal. At the time of this review, there were 493
workers at the Complex, including 337 contractors.

2. Environmental and Social Categorization and Rationale

Pursuant IDB Invest’s Environmental and Social Sustainability Policy (“ESSP”), the Project has been
classified as a Category “B” operation, considering the potential environmental and social (“E&S”)
risks and impacts of the activities within this review’s scope: the disconnecting of Units 14 and 15 at
TTP and the construction and operation of Wind Calama. The operation has potential moderate E&S
impacts and risks that are generally limited to the project sites and largely reversible, and that can
be mitigated via measures that are readily available and feasible to implement in the context of the
investment. Regarding Wind Calama, there are no homes or businesses within 5 km of the project
site, which is located in a relatively barren desert environment several kilometers from the nearest
water source. Main risks and impacts of Wind Calama include: occupational health and safety
(“OHS”) risks during construction and maintenance, solid and hazardous waste management during
construction, traffic safety risks during the transportation of oversized loads from the port of entry
to the project site during construction, and potential impacts to the habitat of an endangered species
of lizard—one individual of which was observed during field surveys as part of the environmental
assessment (“DIA”) process. Regarding the disconnection of Units 14 and 15 of TTP, since the units
will be shut down but not dismantled, impacts will be limited to the loss or reassignment of

IDBInvest Engie Decarbonization Instrument

approximately 80 jobs.

The Performance Standards (PS) triggered by the Project are: PS1: Assessment and Management of
E&S Risks and Impacts; PS2: Labor and Working Conditions; PS3: Resource Efficiency and Pollution
Prevention; PS4: Community Health, Safety, and Security; PS6: Biodiversity Conservation and
Sustainable Management of Living Natural Resources; and PS8: Cultural Heritage.

3. Environmental and Social Context

Wind Calama is located approximately 12 kilometers (km) east of the urban center of Calama. The
project will be built on three parcels of uninhabited government-owned land, comprising an area
totaling approximately 1,800 hectares (ha). Of that area, only about 99 ha will be intervened by
project works. The surrounding landscape consists of “absolute desert,” with very low levels of
biodiversity. While Indigenous Peoples’ communities can be found in this landscape, the closest
such population is the community of San Francisco de Chiu Chiu, approximately 18 km from the
project site. TTP, for its part, is located on a heavily industrialized peninsula which is largely
geographically separated from the rest of the city of Tocopilla.

4. Environmental Risks and Impacts and Proposed Mitigation and Compensation
Measures

4.1 Assessment and Management of Environmental and Social Risks and Impacts
a. E&S Assessment and Management System

IDB Invest’s ESDD found that EECL’s corporate ESMS complies with international standards. The
Company has obtained three internationally recognized certifications, all of which are still current:
ISO 9001:2015 (Quality Management Systems), ISO 14000:2015 (Environmental Management), and
OHSAS 18001:2007 (Occupational Health and Safety Management). All three certifications include
TTP within their scope. The ESMS, and the EECL’s implementation of it, also meet the requirements
of PS1. To better organize and track this implementation across all of its operations, and to bring
social management aspects more formally into the management system, EECL will develop an ESMS
Implementation Manual. The manual will describe the overall management system and include in
one place references to all the system’s constituent parts.

b. Policy

EECL has various corporate E&S policies, including: a Corporate Social Responsibility Policy; a
Group Environmental Policy; an Environmental and Societal Responsibility Policy; a Group OHS
Rule; a Policy on the Incorporation of Ethics in HR Processes; and a Community Contribution Policy.

c. Identification of Risks and Impacts

EECL identified and evaluated the E&S risks associated with Wind Calama as part of the project’s
permitting process. While this process included an assessment of cumulative impacts, EECL will
enhance this analysis to more fully align with guidance on the topic produced by the International
Finance Corporation (“IFC”). Specifically, EECL will include in the analysis the identification of
Valued E&S Components (“VECs”) and of relevant planned or existing projects (including an existing
wind farm directly adjacent to Wind Calama) that could impact those same VECs cumulatively.

Regarding OHS risks and impacts, EECL’s Group Health and Safety Rule requires each project to
carry out a Process Hazard Analysis, and in some cases (depending on the complexity of the project),
a Hazard Identification (HAZID). The Company has a Procedure for Hazard Identification in Risk
IDBInvest Engie Decarbonization Instrument

Evaluation as part of its OHS Management System. At the level of Wind Calama, GES has developed
a procedure called Identification of Hazards and Evaluation of Risks which grounds this corporate
requirement at the level of the individual project.

d. Analysis of Alternatives

EECL was not required to conduct a formal analysis of alternatives in order to obtain the permits for
the wind farm. The Company has agreed, however, to compile such an analysis for IDB Invest. This
analysis will document any relevant alternative locations and technologies considered during the

project’s planning phase.

e. Management Programs

At the corporate level, EECL has 22 Standards that provide a set of management procedures that
can be applied to all EECL’s projects. These cover the gamut of environment, health and safety
topics, such as Work with Electricity, Work at Heights, and Waste Management. At the level of Wind
Calama, the DIA for the project includes a Plan for Compliance with Applicable Environmental
Legislation, which includes the mitigation measures that will be implemented to comply with Chilean
rules and regulations. The measures cover themes such as emissions (air, noise, and light), liquid
effluents, solid waste, flora and fauna, and cultural patrimony. Regarding the decommissioning of
Units 14 and 15 of TTA, as mentioned above, EECL is currently only planning for the units to be
disconnected—meaning that E&S risks will be limited to just those risks related to potential
retrenchment of workers (these are discussed later in Section 4.2). Nevertheless, EECL will develop
a full E&S Closure Plan for the units and to incorporate this plan into the ESMS for TTA.

f. Organizational Capacity and Competency

At the corporate level, EECL’s management structure includes several E&S related management
units, including the Environmental Compliance Department, the Sustainability and Permits
Department, and the External Communications Department. Managers from these departments
were interviewed during the ESDD and found to be knowledgeable and competent. At the project
evel, EECL has assigned four experienced and competent employees from the corporate
Sustainability and Permits Unit and from the corporate Health and Safety Unit to oversee E&S
matters at Wind Calama. At TTP, E&S related staffing consists of the following: an environmental
team comprised of four employees reporting to the Operational Environment Manager; two
iodiversity specialists; one air emissions specialist; and eight OHS specialists who report to the
OHS Manager. These professionals were interviewed during the ESDD and found to be experienced
and competent. At the request of IDB Invest, EECL has agreed to prepare an E&S Personnel Plan.
lhe Plan will include corporate- and project-level organigrams (limited to staff and contractors in
E&S position) and descriptions of the responsibilities and qualifications of the employees in key
osts.

g. Emergency Preparedness and Response

At the corporate level, EECL has developed a Crisis Management Manual, applicable to all EECL’s
rojects, which defines roles and responsibilities, and includes an Emergency Management Plan.
Each of EECL’s projects is in turn tasked with developing project-specific procedures. In the case of
Wind Calama, GES has developed an Emergency and Evacuation Plan aligned with the requirements
of PS1. TTP, for its part, has implemented a General Emergency Plan for TTP, applicable to the
entire complex. To fully align this plan with the requirements of PS1, EECL will incorporate the
ollowing: (i) measures for the adjacent community to participate in the identification of any
otential emergency-related risks and impacts to their health and safety; (ii) plans for EECL to

IDBInvest Engie Decarbonization Instrument

communicate any emergencies to this community; and (iii) procedures and a timeline for conducting
emergency drills.

h. Monitoring and Review

EECL has a procedure called Environmental Management Review and Follow-up, which has as
objectives to establish the methodology, frequency, and criteria for complying with applicable

environmental legislation, and to promote the continuous improvement cycle. In addition, the

Company has an Internal Audit procedure.

i. Stakeholder Engagement

EECL’s Corporate Social Responsibility Policy states the Company’s commitment to involving
stakeholders in the policies, decisions and actions of the Company, and lays the foundation for a
culture of proactive stakeholder engagement. The Company also has a Stakeholder Management
Procedure with the objective of managing communication flows, relationships and contacts with
external stakeholders.

At the project level, EECL implements Stakeholder Matrices, through which the Company maps all
the external actors with whom EECL must establish some level of relationship. These matrices are
also used to identify stakeholders’ perceptions, expectations and interests. With this information in
hand, EECL is able to generate strategies and set up working groups to attend to each particular
stakeholder group and to establish agreements and commitments with each identified actor.

For Wind Calama, EECL has developed the Territorial Management Plan to 2020, which emphasizes
the maintenance of good relations with community members in Alto Loa, as well as with local
authorities, and local social institutions. The Company took this proactive step despite the fact that
the DIA describes (and the ESDD confirmed) that the project is located in a desert landscape, devoid
of communities or human settlements of any kind, where there are no cultural or religious activities
or natural resources used by any people—indigenous or otherwise.

Although the project is located within the boundaries of the Indigenous Development Area of Alto
Loa, the closest community is the Indigenous Community San Francisco Chiu Chiu, located at more
than 18 km from the Project (and not on the route by which project materials will be transported to
the work sites). Nevertheless, as part of the Territorial Management Plan, and in the spirit of
Corporate Social Responsibility (as opposed to risk and impact management), the Project has signed
a series of voluntary agreements of support with various indigenous communities from the
Indigenous Development Area.

As part of the DIA process, EECL carried out two public consultation workshops (one in the
commune of Calama on June 21, 2018, and another in San Francisco de Chiu Chiu on July 4, 2018).
During its visit to the project area, the ESDD team observed that the communities of Ayquina and
Lasana within the Indigenous Development Area were well informed about the Project, their opinion
of it was favorable, and they did not have concerns about risks or impacts related to the
project—which they acknowledged was located at great distance from the communities.

For TTP, EECL has developed the Territorial Management Plan Tocopilla 2020. As part of it, the
Company has carried out a series of communications with the different actors interested in the
closure of Units 14 and 15, and has also identified socio-labor risks, held working group sessions,
and signed agreements with local stakeholders (e.g., artisanal fishers, port workers, and municipal
authorities, among others) with the aim of minimizing any social risks which might result from
shutting down the generating units. Looking forward, EECL has agreed to enhance its record

IDBInvest Engie Decarbonization Instrument

keeping efforts related to the continued implementation of these various stakeholder engagement
activities in order to be able to more readily demonstrate the full breadth and depth of these
activities.

j. External Communication and Grievance Mechanisms

At the corporate level, EECL’s web page provides a channel for registering complaints related to
such matters as ethics violations and harassment. At the Project level, residents interviewed from
the nearest communities indicated having knowledge that they could approach the community
relations staff of EECL directly with any complaints. Moving forward, EECL will develop and
implement formal grievance mechanisms, aligned with PS1, for both Wind Calama and TTP. The
Company will also introduce into its corporate level ESMS procedures to ensure that every project
under EECL management will have its own grievance mechanism.

k. Ongoing Reporting to Affected Communities

EECL produces an annual report covering Company performance in a variety of thematic areas,
several of which relate to E&S matters such as corporate governance, ethics, and environment. To
more directly align with the requirements of PS1, EECL will include in its ESMS a procedure for
managing its communications with the public specifically regarding the identification and
management of E&S risks and impacts at each of the Company’s facilities.

4.2 Labor and Working Conditions
a. Working Conditions and Management of Worker Relationships

EECL employees belong to six unions, accounting for over 84 percent of the Company’s employees.
Union representatives interviewed during the ESDD indicated that agreements have been respected
by the Company, and that new workers feel free to join unions. EECL’s Corporate Social
Responsibility Policy covers aspects related to labor and working conditions and commits the
Company to carry out its activities in line with relevant conventions of the International Labor
Organization. The Policy makes clear that the Company rejects all forms of forced or child labor. It
includes the commitment to “combat all forms of discrimination,” and “promote equal opportunity.”
The policy also formalizes the Company’s acceptance of employees’ right to join unions and bargain
collectively. Furthermore, the Policy codifies EECL’s commitment to the principles of non-
discrimination in employment-related decisions. EECL also has an Internal Regulation on Order,
Hygiene and Security which all employees must read and sign at the time of their induction and
which lays out their labor rights. Taken together, these documents provide a robust framework for
managing labor and working conditions according to the standards set in PS2 and Chilean rules and
regulations.

At the Project level, GES provides each worker with clear, understandable documentation regarding
their employment rights, by way of a project-level Internal Regulation on Order, Hygiene and
Security that aligns with EECL’s corporate policy.

There is no worker camp at the project site (workers commute from surrounding communities). The
project site is, however, equipped with a cafeteria that is built and operated in compliance with
Article 28 of Decree Number 594 of the Ministry of Health. Workers interviewed during the ESDD
reported being equipped with appropriate Personal Protective Equipment (“PPE”) and feeling safe
on the job. No accidents have occurred at the site since the start of construction. EECL plans to
take the proactive step of developing and introducing a formal Project worker grievance mechanism

IDBInvest Engie Decarbonization Instrument

aligned with the requirements of PS2, thereby offering workers the opportunity to register any
complaints they may have, without fear of reprisal and with the expectation of receiving a fair and
due process.

The shutdown of Units 14 and 15 at TTP present the risk that some workers may need to be
retrenched. Although the shutdown will affect approximately 80 positions, EECL has been working
to minimize the need for retrenchment through various avenues. For example, the Company has
held working group sessions with labor unions and has constituted an Energy Transition Committee,
with the hope of reassigning most of the affected workers to other positions within the Company.
EECL is also developing plans to train affected workers in other productive areas, and assessing
other options such as possibly offering early retirement to those affected workers nearing retirement
age. EECL has incorporated its analysis of options and the resultant plans into a Workforce
Reduction Plan aligned with the principles in PS2.

. Occupational Health and Safety

At the corporate level, EECL has a series of policies and plans that orient OHS management across
its operations. These include umbrella policies, such as the aforementioned Internal Regulation on
Order, Hygiene and Security, as well as detailed Health and Safety Rules that include the following:
Permit to Work System (GR 05), Prevention of Traffic Risks (RG 08), and Health and Safety in
Projects and Acquisitions (GR 09). In compliance with the Chilean legal requirement to develop a
Worker Health and Safety Management System applicable to its contractors and subcontractors,
EECL has developed the Special Regulation for Contractor and Subcontractor Companies. During
its visits to the project sites, the ESDD team confirmed that both Wind Calama and TTP align their
OHS plans with these corporate level guides.

c. Workers Engaged by Third Parties

In addition to the abovementioned Special Regulation for Contractor and Subcontractor Companies,
EECL has developed a corporate level policy called, Health and Safety with Regard to
Subcontracting, with the objective of assuring that the OHS procedures of EECL’s subcontractors
are at least as rigorous as those of EECL itself. During the visit to Wind Calama, the ESDD team
verified that GES was duly implementing various key requirements stipulated in these high-level
documents such as: providing workers with training in OHS and the proper use of PPE, providing
workers with adequate drinking water and sun block; delimiting and demarcating work areas; and
implementing a system of inspection cards (“fichas”); among others.

d. Supply Chain

In accordance with its Code of Conduct in Relationships with Providers, all of EECL’s providers must
accept EECL’s contractual clause regarding environmental and social ethics and responsibility.
Furthermore, the Code stipulates that the Company will exclude from future consideration any
provider, direct or indirect, that participates in any form of prohibited labor practice (e.g., child
labor or forced labor), corruption or discrimination in the carrying out of any activity related to the
EECL Group.

4.3 Resource Efficiency and Pollution Prevention
a. Resource Efficiency

EECL’s Corporate Social Responsibility Policy and its Group Environmental Policy establish the
IDBInvest Engie Decarbonization Instrument

Company’s objectives regarding the transition to renewable energy and the reduction of greenhouse
gases. The latter policy includes indicators for 2015-2020 that include a portfolio consisting of 25
percent renewable sources, and a reduction of 20 percent in greenhouse gas emissions. Likewise,
the Environmental and Social Responsibility Policy includes policies regarding the management of
climate change impacts.

At the project level, the greenhouse gas emissions generated during construction of Wind Calama
will be minor, particularly in relation to the significant reduction in such gases that will result from
the replacement of thermal power sources by this low carbon source once the project is in
operation.

Regarding the efficient use of water, The Environmental and Social Responsibility Policy and the
Group Environmental Policy establish objectives regarding the use of natural resources, including
water. For Wind Calama specifically, water will be used for drinking, for dust management and for
cleaning of equipment during construction, as well as for some construction purposes (e.g., mixing
cement). Drinking water will be bottled water, and the DIA specifies that water for construction-
related purposes (approximately 4,800 cubic meters) will be trucked to the site. The DIA also
specifies that all water used for cleaning of equipment will be filtered and reused.

. Pollution Prevention

EECL’s corporate standards contemplate measures for waste management (hazardous, standard,
and domestic). At the project level, for both TTP and Wind Calama, the environmental permits
(“RCAs”) provide assurance that the mitigation measures planned by the project to manage air
emissions, wastes, effluents and hazardous materials are compliant with national and local laws and
regulations. The ESDD confirmed that these measures also comply with the requirements of PS3.
For Wind Calama specifically, GES has developed a Waste Management Plan, aligned with the
corporate standard, that includes specific coverage of the management of hazardous waste. The
ESDD team observed that the waste storage area was clean, well-organized, and built in line with
international good practice standards.

At TTP, the team also observed waste management practices aligned with international good
practice. At that location, management of non-hazardous wastes is carried out according to the
EECL corporate Standards, as opposed to being carried out according to plans that are site specific.
Hazardous wastes are managed according to a site-specific Hazardous Waste Management Plan.

4.4 Community Health, Safety and Security
a. Community Health and Safety

As mentioned previously, EECL has various corporate-level policies that address emergency
response and will be updating these to address risks to community health and safety. Regarding the
Project specifically, considering its remote location relative to any human settlements, there is no
risk of emergency events posing a threat to any community. The Project also does not pose risks to
local communities related to traffic safety; the DIA evaluates this potential risk and finds that the
route to access the project (B-165) is not used by buses destined for any communities (most of the
traffic is heavy truck traffic associated with the mining industry). The DIA also explains that project-
related truck traffic will not enter the urban center of Calama. During its visit to the zone, the ESDD
team interview representatives from indigenous communities from Alto Loa who confirmed that the
local population does not make use of route B-165.
IDBInvest Engie Decarbonization Instrument

Given that some project components will be transported on extra wide and long trucks, the project
will enhance its Transit Plan (which currently focuses on traffic within the project site) to identify all
points of high risk along the route from the port of entry to the Project site (e.g., any schools or
locations where people might congregate for events), and to present plans to avoid or mitigate any
such risks. The enhanced plan will also include emergency response procedures to be followed in
case of any accident involving project-related vehicles along the route.

b. Security Personnel

Engie contracts the security services for both TTP and Wind Calama from a third-party security
provider. None of the guards carry arms. According to interviews with the guards at Wind Calama
during the ESDD site visit, upon joining the firm guards are put through a formal training as
Security Guards (OS-10). This training qualifies them to be accredited by the Chilean National
Police Force (Carabineros de Chile).

To align the Company’s management of risks related to security with international good practice,
EECL will incorporate into its corporate ESMS a procedure to ensure that each project at which
security services are required will be prepared with a Security Management Plan. These plans will
adhere to the requirements set forth in PS4 regarding the protection of human rights. Furthermore,
EECL will develop and implement such plans specifically for Wind Calama and TTP.

4.5 Land Acquisition and Involuntary Resettlement

The construction and operation of Wind Calama does not involve any physical or economic
displacement or any land acquisition, and therefore PS 5 does not apply. The Project will be built on
state-owned land to which EECL has been granted a concession.

4.6 Biodiversity Conservation and Natural Habitats
a. General

Biodiversity conservation is a principal component of EECL’s corporate Environmental Policy. The
Policy makes clear that EECL’s projects shall address biodiversity management through the
implementation of the mitigation hierarchy (i.e., avoid, minimize, compensate). To more directly
align this policy with the PS6, EECL will include an explicit requirement for any project with
potential impacts on biodiversity to develop a discreet Biodiversity Management Plan.

The Wind Calama farm is in a bioregion classified as “Desert Region,” with annual rainfall of less
than 100 millimeters. The Project site itself is situated within “absolute desert,” without any
vegetative cover, approximately five kilometers from the Loa River—which is the nearest open water
body. The Project is not located near any protected areas or Key Biodiversity Areas.

b. Protection and Conservation of Biodiversity

Two biological field surveys were carried out for the DIA—one in 2017 and one the following year.
Consistent with expectations—given the biogeography and interviews with inhabitants from the
region—the surveys did not detect any birds, mammals or amphibians. The only vertebrate detected
was a Single specimen of a lizard known as the Dragon of Torres-Muta (Liolaemus torresi).
IDBInvest

Engie Decarbonization Instrument

Despite the relatively low level of bird
the DIA discusses the potential risk of

activity at the project site (resident, migratory or transient),
birds colliding with turbines or other project infrastructure

and proposes several measures to mitigate this risk. These measures include: (i) painting the turbine
blades with anti-reflective coating to avoid confusing birds; (ii) installing devices to visually dissuade

birds from approaching (e.g., marker
trash from the site so as not to attract

alls on power collection lines); and (iii) prompt removal of
scavengers. EECL will incorporate the aforementioned risks

and mitigation measures, as well as any others mentioned in the DIA, into a Biodiversity

Management Plan in conformance wit!
c. Modified, Natural and Critical

The only lizard that was detected (Dra

h PS6.

Habitat

gon of Torres-Muta) is endemic to Antofagasta desert region

and is listed on the IUCN Red List as Endangered. Impacts to the species from the project are

anticipated to be relatively small in scal

infrastructure and the low observed al

just the construction period. Neverthe!
determine the importance of the projec
With that assessment as a guide, EECL

ensuring that, over a reasonable time

le (given the small physical footprint of the project’s
undance of the species at the site) and limited in duration to
less, EECL will conduct a Critical Habitat Assessment to

t area to the overall population of the species quantitatively.
will then develop a Biodiversity Action Plan aimed at

eriod, the project will result in a “net gain” for the

population. EECL will incorporate monitoring of this population over the long-term into a

Biodiversity Monitoring Plan which wi

also include all the biodiversity monitoring requirements

specified in the DIA, plus the addition of procedures to monitor for the possible presence of any bats.

4.7 Indigenous Peoples

As mentioned previously, neither Wind Calama nor TTP involve risks or impacts to any Indigenous
Peoples. The Project is located 18 km from the nearest indigenous community, on land with no value
(religious, economic, or otherwise) to any such community, and on a route that is not used to access
any such community.

4.8 Cultural Heritage
a. Protection of Cultural Heritage in Project Design and Execution

The archaeological study undertaken for the DIA found seventy archaeological sites all over the
Project footprint. Most of these sites consist of lithic piles thought to be territorial boundary
markers of very low archaeological importance, while the rest are small, dispersed artifacts (mostly
historical artifacts, animal parts, or pieces of stone). Even though the construction activities will not
affect any of these sites, the Project will respect a buffer of 10 meters around each one of them.

The DIA commits the project to train workers in appropriate measures to protect any cultural
heritage at the site, and to ensure the presence on site during any earth moving activities of a
professional archaeologist. During construction activities to date, three “chance finds” of artifacts
have occurred. None of these is in an area that will be affected by construction activities.

In addition to the archaeological sites, there are five “huellas troperas,” (historical tracks) that cross
the Wind Calama area, and which cannot be affected without permission from the National
Commission of Monuments (Consejo Nacional de Monumentos). The Project has applied for and is
awaiting a permit that would allow it to work in the areas of the huellas under the supervision of an

IDBInvest Engie Decarbonization Instrument

archaeologist. In the meantime, it has installed eight platforms to allow vehicles to cross the huellas
without damaging them. Any artifacts encountered during future work in the huellas will be rescued
and, after being catalogued, donated to a museum in Calama.

5. Local Access of Project Documentation

More information about ENGIE Energia Chile, the Wind Calama project and the Tocopilla power
plants can be found in the following websites:

* www.engie.cl (Website for ENGIE’s activities in Chile)

« www.engie-energia.cl (Website for ENGIE Energia Chile S.A. Please refer to Investors section
(“Inversionistas”))

« https://seia.sea.gob.cl/expediente/ficha/fichaPrincipal.php?modo=normal&id_expediente=2138
966796 (Website of the SEIA - Environmental Impact Assessment Service)

6. Environmental and Social Action Plan

Contact Information For project inquiries, including environmental and social questions related to
an IDB Invest transaction please contact the client (see Investment Summary tab), or IDB Invest
using the email requestinformation@idbinvest.org. As a last resort, affected communities have
access to the IDB Invest Independent Consultation and Investigation Mechanism by writing to
mecanismo@iadb.org or MICI@iadb.org, or calling +1(202) 623-3952.

IDBInvest Environmental and Social Review (http://idbinvest.org)
